Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant argues that the references does not teach generate program content data and the newly added claim limitation.  Examiner believes that this limitation is taught by the combination of references and its shown below, further in regards to the limitation generate program content data, this is clearly taught in Knox, paragraph 76, e system 240 may generate media experience data 259 that indicates connectedness values between a subject 116 and presented media content 242 by utilizing analysis module.  Therefore, examiner believes that the references teach the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 20100100916 A1 to Clayton et al. (“Clayton”) and US 20170374414 A1 to Knox.
 
As to claim 1, Clayton teaches an information processing apparatus comprising: circuitry configured to acquire material data including document data, analyze the matter of the material data by recognizing the document data, and the analyzed material data, , and the program content data includes visual information (¶0017, computing devices 130 can be used as an avatar engine (herein referred to as avatar engine 130) for generating and managing interactive avatars which users of the first communication system 100 can be presented for general assistance and presentation of interactive television (iTV) services as well as other common forms of media services, ¶0042).  Clayton does not teach the generate 5program content data and program content data being generated by automatically adding additional information which is not included in the document data, wherein the additional information includes a specific message to a specific viewer of the program content data, the specific message indicating prediction of a specific action of the specific viewer, based on behavior sensing information which is acquired by a wearable sensor of the specific viewer.  Knox teaches the program content data being generated by automatically adding additional information which is not included in the document data, wherein the additional information includes a specific message to a specific viewer of the program content data, the specific message indicating prediction of a specific action of the specific viewer, based on behavior sensing information which is acquired by a wearable sensor of the specific viewer (¶0076, ¶0053, The data analysis block 226 may provide analysis results for media selections 202, media data 204, camera data 203, experiential data 205, wearable data 206, and media event data 211 relating to measuring connectedness value between the subject and the media selection 
As to claim 2, Clayton and Knox teaches the information processing apparatus according to claim 1, wherein 10the program content data includes a moving image or a still image as the visual information (¶0014, media programs can represent audio content, moving image content such as videos, still image content, and/or combinations).  
As to claim 3, Clayton and Knox teaches the information processing apparatus according to claim 2, wherein 15the program content data includes a moving image or a still image of a character as the visual information ( Fig. 8, ¶0011)).  
As to claim 4, Clayton and Knox teaches the information processing apparatus according to claim 3, wherein 20the circuitry controls background music (BGM), a background, or an attribute,  a dress, facial expression, or a tone of voice of the character based on the analyzed material data (¶0074, the avatar engine 130 can adapt characteristics of the avatar 808 to correlate at least in part with an adaption model described by the artificial intelligence supplied to the avatar engine.  To prevent a complete transformation, which might not be desirable to the user 802, the avatar engine 130 can maintain some or most of the characteristics originally correlated to the user profile.  For example, the avatar engine 130 can maintain the facial features of the original avatar image 808.  The avatar engine 130 can also prevent a change to the voice profile used by the speech synthesis tools of the avatar engine.  The avatar engine 130 can also maintain a complete record of the behavior patterns of the user 802 such as 
As to claim 5, Clayton teaches the information processing apparatus according to 25claim 3, wherein the circuitry controls movement of the character based on the analyzed material data (¶0066, User preferences supplied by the user 802 can identify, for example, a preferred gender for the avatar, a preferred image (could be an image of the user 802, an image of a friend or spouse of the user, celebrity, etc.), a preferred personality for the avatar (mild-mannered avatar), preferred search preferences, preferred content sources, preferred merchants of goods or services).  
As to claim 6, Clayton teaches the information processing apparatus according to 30claim 5, wherein the circuitry controls movement of the character along with a position of a target displayed on the moving image or the still image (¶0063, a common camera sensor 812 for capturing still and/or moving images of the user 802, which can be displayed in part by the HDTV as a picture-in-picture (PIP) image 814.  The visual images of the user can be conveyed to the STB 806.  Speech can be detected by a microphone of an audio system of the remote control 804 or an audio system of the STB 806.  The avatar image 808 can be an animated image, or can have human-like qualities such as the avatar image 809.  The STB 806 can transmit to the avatar engine 130 the visual images as well as speech signals of the user 802 for analysis).  
As to claim 7, Clayton teaches the information processing apparatus according to claim 1, wherein the circuitry automatically generates manuscript data contained in the program content data based on the analyzed material data (Fig. 7, avatar engine 130 retrieves a user profile associated with the user 802 of the iMCS 801.  This step can be responsive to the user 802 requesting access to the avatar image 808 by initiating a speech command or tactile command (such as selecting an avatar request button on the remote control 804) that is detected by the STB 806, and thereby conveyed to the avatar engine 130.  The user profile can include demographic profiling information of the user 802, psychographic profiling information of the user, and/or user preferences supplied by the user).  
As to claim 8, Clayton teaches the information processing apparatus according to claim 7, wherein the control unit edits the document data piece(s) to automatically generate the manuscript data (Fig. 7,  label 720).  
As to claim 9, Clayton teaches the information processing apparatus according to claim 8, wherein the circuitry automatically generates the manuscript data based on a replay situation of the program 20content data (¶0012, establishing communication with an avatar engine of a merchant, adapting the characteristics of the avatar at least in part according to instructions supplied by the merchant's avatar engine, and presenting the user the adapted avatar, depending on where or when it is to be played, the avatar is adapted as is the information, location at a hardwood store).  
As to claim 10, Clayton teaches the information processing apparatus according to claim 8, wherein the circuitry inserts information of a different 25matter into the manuscript data (¶0049, media communication system embodiments that other suitable media communication systems for distributing broadcast media content as well as peer-to-peer exchange of content, The avatar engine 130 can be programmed to identify in step 708 from the user's responses a need to communicate with among other things a merchant system 133 such as shown in FIG. 8 ).  
As to claim 11, Clayton teaches the information processing apparatus according to claim 10, wherein the circuitry provides a position enabling the 30insertion based on the manuscript data (¶0069).  
As to claim 12, Clayton teaches the information processing apparatus according to claim 1, wherein57 the circuitry automatically generates the program content data based on time and date, or an area to replay the program content data, or a season, a weather (¶0068, response for example can represent a command such as, "Show me my DVR recordings," "Record this program," Show me the EPG for HD channels," Show me the VoD catalog for family movies," "Show me YouTube.com", "Show me contemporary music in iTunes.TM.", "What's the weather like outside?", "What's the weather forecast for the next three days?"); or a temperature at time of replay.  
As to claim 15, Clayton teaches the information processing apparatus according to claim 1, wherein, 25in a case in which, out of information for use in automatic generation of the program content data, insufficient information or inappropriate information exists in the program content data, the circuitry requests a user to send information for use in automatic generation of the program content data (Clayton, ¶0071, Once a merchant system 133 has been identified that satisfies, or likely satisfies, the request of the user 802, the avatar engine 130 can proceed to step 710 where it establishes communication with the identified merchant system by way of the IMCS 801.  To enhance the experience of the user 802, the merchant system 133 can notify the avatar engine 130 in step 712 of an availability of a merchant avatar engine 135 (see FIG. 8).  As described earlier, the merchant avatar engine 135 can utilize common computing technology, speech synthesis and recognition technology, and image processing technology similar to that of the avatar engine 130 to assist it in presenting and promoting goods or services of a merchant associated with the merchant system).  
As to claim 16, Clayton teaches the information processing apparatus according to claim 1, wherein the circuitry informs the user of program content58 data that has not been replayed or a part of the program content data that has not been replayed (¶0068, a dvr can inform the user of what has been played or not).  
As to claim 17, see the rejection of claim 1.  
As to claim 18, see the rejection of claim 1. 
As to claim 19, Clayton and Knox teaches the information processing apparatus according to claim 1, wherein the wearable sensor of the specific viewer is at least one of an acceleration sensor, a gyro sensor, and a pressure sensor (Knox, ¶0076, pressure sensor).
As to claim 20, Clayton and Knox teaches the information processing apparatus according to claim 1, wherein the circuitry is configured to add the specific message to the specific viewer, in a case the circuitry determines that the specific viewer is on a way to work based on the behavior sending information acquired by the wearable sensor (Knox, ¶0067).


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton and Knox as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 6698020 B1 to Zigmond et al (“Zigmond”).


As to claim 13, Clayton teaches the information processing apparatus according to claim 1, Clayton does not fully teach wherein the circuitry automatically generates one or more data sets of program content data the one or more data sets of program content data having 10approximately equal total replay time to predetermined broadcast time.  Zigmond teaches wherein the circuitry automatically generates one or more data sets of program content data the one or more data sets of program content data having 10approximately equal total replay time to predetermined broadcast time (Col. 2, line 64-Col. 3, line 6).  In view of the teachings of Zigmond, it would have been obvious before the effective filing date of the invention to modify the teachings of Clayton. The suggestion/motivation would be tailor advertisements to the interests and needs of the viewers.
As to claim 14, Clayton and Zigmond teaches the information processing apparatus according to claim 13, wherein, 15based on a replay situation of at least one of the one or more data sets of program content data, the control unit automatically edits a part of a replaying program content data that has not been replayed or another program content data that is scheduled to be replayed or 20automatically adds another program content data that is not scheduled to be replayed (Zigmond, Col. 3, ll. 7-25, advertisements may be replaced by entertainment, informational, or any other programming).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421